Name: Decision (EU) 2019/670 of the European Central Bank of 9 April 2019 amending Decision ECB/2014/8 on the prohibition of monetary financing and the remuneration of government deposits by national central banks (ECB/2019/8)
 Type: Decision
 Subject Matter: monetary economics;  financial institutions and credit;  executive power and public service
 Date Published: 2019-04-29

 29.4.2019 EN Official Journal of the European Union L 113/9 DECISION (EU) 2019/670 OF THE EUROPEAN CENTRAL BANK of 9 April 2019 amending Decision ECB/2014/8 on the prohibition of monetary financing and the remuneration of government deposits by national central banks (ECB/2019/8) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular the second indent of Article 132(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular the second indent of Article 34.1 thereof, Whereas: (1) To assist the Governing Council in monitoring compliance with the prohibition on monetary financing under Article 123 of the Treaty on the Functioning of the European Union, Decision ECB/2014/8 (1) sets out the market rates that operate as ceilings for the remuneration of deposits held by governments and public authorities with their respective national central bank. (2) To preserve the integrity of the single monetary policy, the relevant market rates need to be further specified and updated. (3) Therefore, Decision ECB/2014/8 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment Decision ECB/2014/8 is amended as follows: Article 1 is amended as follows: (a) the following point (aa) is inserted: (aa) deposit  means a credit balance in euro or in another currency resulting from funds held in an account with an NCB or from temporary situations deriving from other services provided by an NCB, giving rise to a liability recorded on that NCB's balance sheet, and which that NCB is required to repay under the applicable contractual or regulatory conditions, including overnight and fixed term deposits;; (b) point (c) is replaced by the following: (c) unsecured overnight market rate  means: (i) with regard to overnight deposits denominated in euro, the euro overnight index average rate (EONIA), or, following the discontinuation of EONIA, the euro short-term rate (  ¬STR); and (ii) with regard to overnight deposits denominated in currencies other than the euro, a comparable rate;; (c) point (d) is replaced by the following: (d) secured market rate  means: (i) with regard to fixed term deposits denominated in euro, the STOXX EUR GC Pooling term index with a comparable maturity, or its equivalent if it is discontinued or no longer considered as a benchmark; and (ii) with regard to fixed term deposits denominated in currencies other than the euro, a comparable rate.. Article 2 Entry into force 1. This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 1 October 2019. Done at Frankfurt am Main, 9 April 2019. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) Decision ECB/2014/8 of 20 February 2014 on the prohibition of monetary financing and the remuneration of government deposits by national central banks (OJ L 159, 28.5.2014, p. 54).